1    HEATHER E. WILLIAMS, #122664
     Federal Defender
2    MICHAEL PETRIK, JR. #177913
     Assistant Federal Defender
3    801 I Street, 3rd Floor
     Sacramento, CA 95814
4    Tel: 916-498-5700/Fax: 916-498-5710
5    Attorney for Defendant
     STEPHEN WOOD
6
7
                                  IN THE UNITED STATES DISTRICT COURT
8
                               FOR THE EASTERN DISTRICT OF CALIFORNIA
9
10   UNITED STATES OF AMERICA,                    )   Case No. 2:13-cr-122 GEB
                                                  )
11                   Plaintiff,                   )   STIPULATION AND ORDER FOR REQUEST TO
                                                  )   TRAVEL
12   vs.                                          )
                                                  )   Hon. Kendall J. Newman
13   STEPHEN WOOD,                                )
                                                  )
14                   Defendant.                   )
                                                  )
15                                                )
16            The defendant, Stephen Wood, is currently on pretrial release in this district. He has
17   cosigned a $25,000 unsecured bond along with his wife, Jamie Wood.
18            It is hereby stipulated and agreed between Plaintiff, United States of America, through its
19   counsel of record, Matthew Thuesen, Assistant United States Attorney, and the defendant,
20   Stephen Wood, through Assistant Federal Defender Michael Petrik, Jr., that Defendant’s Special
21   Condition of Release Number 5 be temporarily modified to permit him to travel to
22   Mckinleyville, California between February 9, 2019 and February 10, 2019. Pretrial Officer
23   Renee Basurto has no objection to this request.
24            Specifically, the parties agree that special condition 5 be temporarily modified to enable
25   Mr. Wood to travel from his home in Yuba City, California after 7:00 a.m. on February 9, 2019
26   and return home on February 10, 2019 by 10:00 p.m. During this trip Mr. Wood and his wife
27   will stay at the Holiday Inn Express in Mckinleyville, California. Mr. Wood will be monitored
28   by a radio frequency device.

       Stipulation and Order
1            Mr. Wood is in compliance and that he will be with his wife/custodian the entire time.
2            Therefore, the undersigned are entering into this stipulation to request that the above-
3    described temporary modification be made to Mr. Wood’s special conditions of pretrial release.
4                                          Respectfully submitted,
5    DATED: January 29, 2019               HEATHER E. WILLIAMS
6                                          Federal Defender
7                                          /s/ M. Petrik, Jr.
8                                          M. PETRIK, JR.
                                           Assistant Federal Defender
9                                          Attorney for STEPHEN WOOD

10   DATED: January 29, 2019               McGREGOR W. SCOTT
                                           United States Attorney
11
12                                         /s/ Matthew Thuesen
                                           MATTHEW THUESEN
13                                         Assistant United States Attorney
                                           Attorney for Plaintiff
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

      Stipulation and Order
1                                                  ORDER
2            GOOD CAUSE HAVING BEEN SHOWN, IT IS HEREBY ORDERED THAT Special
3    Condition of Release Number 5 for defendant, Stephen Wood be temporarily modified so to
4    permit him to travel from Yuba City, California to Mckinleyville, California from February 9,
5    2019, through February 10, 2019. He is to return home to Yuba City, California by 10:00 p.m.
6    on February 10, 2019.
7            All other conditions of pretrial release shall remain in force.
8    Dated: January 29, 2019
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

      Stipulation and Order
